Citation Nr: 9903396	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1960. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current back disorder and any incident or manifestation in 
service. 


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was in good physical condition 
prior to service, and denies that he had a pre-existing back 
disorder.  He maintains that he injured his back in service 
and that his current back disorder is due to service.  His 
representative has argued, in the alternative, that a pre-
existing back disorder was aggravated by service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  (West 1991). 

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection for a back disorder.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997). 

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, that 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  

For the reasons that follow, the Board has determined that 
the veteran has not presented a well-grounded claim for 
service connection for a back disorder, and the claim must be 
denied on that basis.

The veteran's service medical records contain a letter dated 
in July 1957, addressed to the draft board, and signed by a 
J. M. Roberts, M.D., who stated that the veteran had been 
treated on one occasion in April 1955 for "posterior 
superior spine syndrome".  

At his entrance examination in February 1958, the veteran's 
musculoskeletal system, including the spine, was found to be 
normal.  The veteran was first treated during service in 
August 1958 at an orthopedic clinic, complaining of an 
inability to move his legs.  He subsequently began to 
complain of back pain.  The treatment records indicate that 
the veteran gave a history of injuring his back prior to 
service while unloading a freight car of heavy bags of 
potatoes, with a four to six month hospitalization.  After 
extensive examination in service, no organic basis could be 
found for his complaints.  X-ray studies showed a normal 
spine.  The veteran's back and leg complaints were determined 
to be "conversion symptoms for secondary gain."  

The veteran was next transferred to the neuropsychiatric 
ward, and the chief of psychiatry determined that he did not 
have a psychiatric disorder, but recommended that the veteran 
be separated from service as unsuitable.  The veteran's 
separation examination report noted no abnormality of the 
spine.  

Veterans are generally presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This 
presumption attaches unless the veteran undergoes an 
examination which detects the disability for which service 
connection is now being sought.  The presumption of 
soundness, however, is rebuttable.  Despite any findings (or 
lack thereof) made during the induction examination, the 
presumption does not apply "where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment."  38 U.S.C.A. § 1111.  As 
the veteran's service medical records indicate that no back 
disorder was detected during the veteran's entrance 
examination in February 1958, the presumption of soundness 
attached.  The Board finds that the letter from Dr. Roberts 
to the veteran's draft board, which did not report a chronic 
back disorder, did not rebut the presumption of soundness at 
service entrance.  The issue for consideration thus becomes 
whether, as the veteran has alleged, he sustained a chronic 
back disorder during active service.  

In October 1988, at a private medical clinic, the veteran 
complained of left-sided lower back pain for 3 days.  The 
impression was low back strain, rule out herniated disc.  X-
rays showed extensive degenerative changes and degenerative 
disc disease at L5-S1 and L4-5.

In December 1988, at the private clinic, the veteran 
complained of back pain for about 6 weeks.  After a clinical 
examination, the impression was premature degenerative disc 
disease, with facet arthritis and superimposed back strain.

At a VA spine examination in January 1996, the diagnosis was 
degenerative disc disease of the lumbar spine, with spinal 
stenosis.

Neither the private postservice treatment records nor the VA 
examination report contain an opinion that the veteran's 
current back disorder is related to any incident or 
manifestation during active service.  There is thus no 
competent medical evidence of a nexus between a current back 
disorder and service.  The Board must conclude that the claim 
for service connection for a back disorder is not well 
grounded.  38 U.S.C.A. § 5107(a).

Likewise, the claim is not well grounded under 38 C.F.R. 
§ 3.303(b) and  Savage because a chronic back disorder was 
not demonstrated during service and since service, and there 
is no competent medical evidence of a nexus between a current 
disorder and claimed continuous postservice symptomatology.

The only evidence presented by the veteran which relates a 
current back disorder to his active service are his own 
statements. However, as a layman, the veteran is not 
qualified to offer an opinion on a question of medical 
causation, such as whether a current back disorder is related 
to symptoms in service. See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

In his notice of disagreement, received in August 1996, the 
veteran stated that every doctor he had seen since his 
separation from service, including VA doctors, had attributed 
all of his back problems to physical training during service 
in 1958.  However, the Court has held that a veteran's 
account of what a doctor purportedly said does not constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Therefore, the veteran's statements as to what 
physicians allegedly told him do not serve to make his claim 
well grounded.

The Board concludes that, in the absence of the competent 
medical evidence which would be required to make the claim 
well grounded, the veteran's claim for service connection for 
a back disorder is not well grounded and must be denied on 
that basis.  38 U.S.C.A. § 5107(a).

The Board recognizes that the claim of entitlement to service 
connection for a back disorder is being disposed of in a 
manner which differs from that used by the RO.  The RO denied 
the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but  rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a back disorder "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a back disorder and of the reasons 
why his claim failed at this time.  Robinette, 8 Vet.App. at 
77-78.

  
ORDER

The claim of entitlement to service connection for a back 
disorder having been found to be not well grounded, the 
appeal is denied.


		
JAMES A. FROST
Acting Member, Board of Veterans' Appeals  

 Department of Veterans Affairs

